DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from Provisional Application 62406175, filed 10/10/2016.
Status of Claims
	Claims 1-18 are pending.

Election/Restrictions
Applicant’s election without traverse of Species 1 (Constant distance) and Species I (Figures 11A-B) in the reply filed on 01/31/2022 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements filed on 05/07/2020(x2), 05/19/2020, 04/28/2021, 06/16/2021, 11/02/2021, 11/17/2021, and 01/28/2022 have been considered by the examiner.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rounded vertexes, the attachment points, and the additional edges must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: new matter and missing/outdated priority information.  
The applicant’s amendments to the specification filed on 05/18/2020 are considered to include a variety of new matter and are not entered.  The amendments to the specification go beyond fixing typos and grammar.  It introduces new matter without specific support provided by the applicant pointing out why it is not new matter.
Additionally, as explained above the rounded vertexes and additional edges are not described within the original specification.  The claim recitations are not considered new matter because they are supported within the original claims, but the exact wording of the claims (and nothing more) should be added to the claims.
Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information within the first line of the specification must be amended to disclose these patent numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
These claims require an additional edge extending between the proximal and distal vertexes, but this is never addressed within the specification or the drawings.  All embodiments showing the chevron structures depict them as open, with no central edges, and only connected at the lateral edges.  There is no support as to how this additional edge should be positioned and what the structure will look like.  Therefore, the original disclosure does not enable a Phosita to make and use the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Spenser et al (Spenser) USPN 6,730,118 B2 in view of Nguyen et al (Nguyen) US 2006/0259136 A1.  
Spenser discloses a transcatheter stent comprising opposing first and second rows comprising a plurality of chevron-shaped structures (upper and lower rows of chevron cells shown best in Figure 21), wherein the chevrons comprise first and second V-shapes defining proximal and distal rounded vertexes (peaks shown Figure 21) connected by a pair of lateral edges (vertical posts shown in Figure 21), an inner surface comprising a valve which is attached at a plurality of attachment points (20A-B).
In regards to claims 2, 7, 10, and 16, the chevron structures of Spenser include straight connector portions which will maintain the distance between the vertexes throughout the collapsed and expanded configurations.
In regards to claims, 3, 8, 12, and 18, Spenser discloses the rows comprise 12 chevron structures.
	However, Spenser does not disclose the attachment points comprise one of the vertexes of the first and second rows or the use of spindles at the proximal or distal ends.
	Nguyen teaches the use of a transcatheter stent comprising flared ends extending above and below the valve comprising spindle shaped structures and a valve attached to a stent frame at a plurality of points including the peaks and valleys of the intermediate cells in the same field of endeavor for the purpose of providing better attachment to the implant site above/below the valve and to provide a secure but flexible attachment between the valve and support stent.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the proximal and distal stent extensions comprising spindle shaped structures and to attach the valve along the vertexes of the chevron shaped structures in order to provide better attachment to the implant site above/below the valve and to provide a secure but flexible attachment between the valve and support stent.  

Claims 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spenser and Nguyen (Combination 1) as applied to claims 1-8 above, and further in view of Brown et al USPN 6,059,810.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose an additional edge connecting the vertexes.
	Brown teaches the use of chevron shaped structures bisected by an additional edge connecting proximal and distal vertexes (longitudinally extending struts Figures 1ab) in the same field of endeavor for the purpose of providing additional rigidity to the stent frame.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the additional edge connecting proximal and distal vertexes as taught by Brown with the chevron shaped structures of Spenser in order to provide additional rigidity to the stent frame.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774